Per Curiam:
The judgment and order appealed from are reversed and a new trial ordered, with costs to the appellant to abide the event, upon the ground that error was committed in receiving the testimony of the witness Talbot as to her prior fall upon the stairway in question; and also upon the ground that the finding of the jury that the defendant was negligent is against the weight of the evidence. Present — Clarke, P. J., McLaughlin, Scott, Dowling and Davis, JJ.; Clarke, P. J., and Davis, J., concurred on the first ground. Judgment and order reversed and new trial ordered, with costs to appellant to abide event.